Opinion by
Walker, J.
The sample consists of a small container of plastic-tike material in which is wound several yards of floss, the container being so designed that several inches of the floss may be withdrawn at a time and stretched across two projections, the article being used to whiten the nail tips. The evidence showed that the floss or cord is impregnated with some substance; that the cord and container are sold together as a unit, although nail floss is marketed by some concerns without a holder; and that no refills are made or sold by- the manufacturer or importer for the container part of the exhibit. It was held that the evidence established that the article in question is a. toilet preparation, used in the manner of or in the place of a nail-white pencil, the use being analagous to that of an eyebrow pencil. Stationery Export & Import Corp. v. United States (T. D. 46342 and T. D. 47631) cited. On the authority of Graf v. United States (6 Ct. Cust. Appls. 190, T. D. 35440) the claim at 37% percent under paragraph 61 and T. D. 48316 was sustained.